Citation Nr: 1203588	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-44 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE 

Entitlement to an initial evaluation in excess of 80 percent for service-connected bilateral hearing loss from June 2, 2005 to October 11, 2011, and in excess of 90 percent thereafter.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from June 1943 to January 1946.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2011, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  The issue was remanded for further development in August 2011 and is now ready for adjudication.

As noted in the August 2011 Board Remand, the issue of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k), based on deafness in both ears, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an equitable disposition of the Veteran's appeal.  

2.  Between June 23, 2005 and October 11, 2011, the Veteran's service-connected bilateral hearing loss is manifested by no more than level X hearing in the right ear and level IX in the left ear, the majority of audiological findings demonstrate hearing loss manifested by level XI hearing in the right ear and level IX hearing in the left ear.  

3.  As of October 12, 2011, the Veteran's service-connected bilateral hearing loss is manifested by no more than level XI hearing in the right ear and level X in the left ear.  


CONCLUSIONS OF LAW

1.  Between June 23, 2005 and October 11, 2011, the criteria for an evaluation in excess of 80 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.85-4.87, Diagnostic Code 6100 (2011).  

2.  As of October 12, 2011, the criteria for an evaluation in excess of 90 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  

This matter was most recently before the Board in August 2011, when the case was remanded to the VA RO in Muskogee, Oklahoma (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain a new VA examination.  In October 2011, the Veteran was provided with a new VA examination.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and thus allows the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  Further, the VA examinations and the testimony offered at the Travel Board hearing described the functional effects caused by the Veteran's hearing loss on his occupation and daily activities in accordance with the mandates of Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The mandates of the remand have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in November 2011, which confirmed the previous denial.   

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI. Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule).
Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3,000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Factual Background and Analysis

Procedurally, in a May 2009 rating decision, the Veteran was granted service connection for bilateral hearing loss with an 80 percent disability evaluation, effective June 23, 2005.  The Veteran appealed the rating decision and, following a new VA examination, the Veteran's disability rating was raised to 90 percent, effective October 12, 2011, in a November 2011 supplemental statement of the case.

After reviewing the evidence of record the Board finds that, from June 23, 2005 to October 11, 2011, the Veteran's bilateral hearing loss has warranted a 80 percent disability rating and that a 90 percent disability rating is warranted thereafter.  38 C.F.R. §4.85, Diagnostic Code 6100.  

Included in the claims file is an August 2008 report from private facility Hearing Solutions.  Audiological testing performed during the evaluation showed the following pertinent puretone thresholds:

HERTZ

1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
90
85
105
105

Average puretone threshold of the right ear was 105 decibels and 96.25 decibels in the left ear.  Speech recognition scores were 0 percent in the right ear and 44 percent in the left ear.  The examination report stated that test results revealed a profound/ "dead" sensorineural hearing loss in the right ear and a severe to profound sensorineural hearing loss in the left ear.  Based upon the results of the private August 2008 audiological examination, a Roman numeral XI is derived for the right ear and a Roman numeral IX is derived for the left ear.  An 80 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  

In August 2008, the Veteran underwent a VA audiological evaluation.  He reported having decreased hearing sensitivity bilaterally, in the right ear greater than the left.  He explained that the situation of greatest difficulty was understanding speech in the presence of background noise.  Audiological testing performed during the evaluation showed the following pertinent puretone thresholds:

HERTZ

1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
90
85
105
105

	
Average puretone threshold of the right ear was 105 decibels and 96.25 decibels in the left ear.  Speech recognition scores were 0 percent in the right ear and 36 percent in the left ear.  The examiner stated that pure tone testing for the right ear revealed a profound, primary sensorineural hearing loss in the right ear and a severe to profound mixed hearing loss in the left ear.  

Based upon the results of the August 2008 audiological examination, a Roman numeral XI is derived for the right ear and a Roman numeral X is derived for the left ear.  A 90 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  

In April 2009, the Veteran underwent a VA audiological evaluation.  He reported experiencing decreased hearing sensitivity bilaterally, greater in the right ear and stated that is greatest difficulty was understanding speech in the presence of background noise.  Audiological testing performed during the evaluation showed the following pertinent puretone thresholds:

HERTZ

1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
90
85
105
105

Average puretone threshold of the right ear was 105 decibels and 96.25 decibels in the left ear.  The examiner stated that pure tone audiometric testing for the right ear revealed profound primarily sensorineural hearing loss in the right ear and a severe to profound sensorineural hearing loss in the left ear. Speech recognition scores were 0 percent in the right ear and 44 percent in the left ear.  

In June 2011, the Veteran and his nephew testified before the undersigned Acting Veterans Law Judge.  During that hearing, the Veteran and his nephew described the Veteran's hearing difficulties to include the inability to hear speech in the presence of background noise.  The Veteran's nephew explained that the Veteran had difficulty understanding others unless they were looking at him so that he could read their lips.  The Veteran testified that he watched television by employing the use of closed captions.  

Based upon the results of the private August 2008 and April 2009 audiological examinations, a Roman numeral XI is derived for the right ear and a Roman numeral IX is derived for the left ear.  An 80 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  The Board notes that, due to a lower speech recognition score in the left ear during the August 2008 VA examination, the findings from that examination warrant a 90 percent disability rating.  However, as the test scores are all otherwise identical, and given that the majority of examinations demonstrate 44 percent speech recognition in the left ear, an 80 percent disability rating is most appropriate prior to October 12, 2011.  38 C.F.R. § 4.7.

Increased Rating as of October 12, 2011

In October 2011, the Veteran was afforded a VA audiological examination.  Audiological testing performed during the evaluation showed the following pertinent puretone thresholds:




HERTZ

1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
LEFT
90
90
105+
105+

Average puretone thresholds were 105 decibels in the right ear and 98 decibels in the left ear.  The Veteran had Maryland CNC test scores of 0 percent in the right ear and 40 percent in the left ear.  

Based upon the results from the October 2011 VA audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman Numeral XI is derived for the right ear and a Roman Numeral X is derived for the left ear.  A 90 percent disability evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row XI with column X.  Therefore, the Board finds that the criteria for a higher evaluation in excess of 90 percent, as of October 12, 2011, have not been met.  

The Board has considered the Veteran's statements and is aware of his complaints about not being able to hear well as pertaining to both periods considered above.  It must, however, be reiterated that disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluations produced test results which were invalid.  

In addition, the provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) have been considered as the audiological evaluations demonstrate pure tone thresholds of loss of 55 decibels or greater in the four relevant frequencies for both ears.  These provisions have been considered, however, the application of 38 C.F.R. § 4.86(a) does not, in this case, allow for higher disability evaluations for either period on appeal.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as neither ear is shown to manifest 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  

In view of the foregoing, the Board finds that the evaluations assigned adequately reflect the clinically established impairments experienced by the Veteran.  As the preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 80 percent for his service-connected bilateral hearing loss between June 23, 2005 and October 11, 2011 and in excess of 90 percent thereafter, the Veteran's claim for an increased rating is denied.

Additional Considerations 

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, the evidence indicates that the Veteran is not presently employed.  Further, the evidence has not suggested that the Veteran was unable to sustain employment secondary to his service-connected disorders during any time within the periods on appeal.  Accordingly, Rice considerations are inapplicable.  

Further, the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 38 C.F.R. § 3.321(b)(1).  That is, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the criteria for submission for assignment of an extraschedular rating for these disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).





ORDER

Entitlement to an initial evaluation in excess of 80 percent for service-connected bilateral hearing loss from June 2, 2005 to October 11, 2011, and in excess of 90 percent thereafter is denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


